Citation Nr: 0213275	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-14 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who retired in September 1984 
after more than 20 years of active duty.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho, which 
increased the rating for lumbosacral disc disease from 10 
percent to 20 percent.  In his substantive appeal filed in 
June 2000, the veteran requested a personal hearing at the 
RO.  However, he canceled the hearing request by written 
communication received at the RO in December 2000.  


FINDINGS OF FACT

Degenerative disc disease of the lumbosacral spine is 
manifested by severe limitation of lumbar motion; ankylosis 
of the spine. pronounced disc disease, incapacitating 
episodes totaling 6 weeks in the last 12 months or separately 
compensable neurologic symptoms are not shown.  


CONCLUSION OF LAW

A 40 percent rating is warranted for the veteran's 
lumbosacral disc disease.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5292 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107(West Supp. 
2002)) became law.  Regulations implementing the VCAA have 
now been published.       66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.

The RO did not have the benefit of the explicit provisions of 
the VCAA when it increased the rating for lumbar spine 
disability to 20 percent in February 2000, and has not 
reviewed the case specifically under the regulations 
implementing the VCAA.  Nevertheless, after reviewing the 
claims folder, the Board finds that there has been 
substantial compliance with the pertinent mandates in the 
VCAA and implementing regulations.  Well-groundedness is not 
an issue.  In the February 2000 RO decision, in a statement 
of the case issued in June 2000, and in a supplemental 
statement of the case issued in May 2002, the veteran was 
given notice of the information and medical evidence 
necessary to substantiate the claim, and of what was of 
record.  Since all identified treatment records have been 
obtained, notice to the veteran of what records he should 
provide is not indicated.  In light of the determination 
below, the Board finds that the veteran is not prejudiced by 
the fact that he was not notified of the "new" disc disease 
rating criteria prior to promulgation of this decision, and 
that delay of the decision for such notice would serve no 
useful purpose.

The RO has obtained the veteran's service medical records, VA 
medical reports, and all identified records from private 
medical care providers.  He has been accorded VA 
examinations.  There is no indication that there is any 
relevant evidence outstanding.  In sum, development has been 
completed to the extent possible; VA duties to inform and 
assist are met.  The veteran is not prejudiced by the Board's 
review of the case based on the current record. 

Background

Service medical records show that the veteran experienced 
recurring back problems during service, including chronic low 
back pain and lumbosacral strain.  A computerized tomography 
(CT) scan in 1983 revealed a herniated nucleus pulposus at 
L5-S1.  On VA examination in December 1984, the veteran 
complained of chronic low back pain.  X-ray studies showed 
minimal degenerative spurring at the L5 vertebral body.  The 
diagnosis was herniated disc, L5-S1. 

By a February 1985 decision, the RO granted service 
connection for a herniated disc, L5-S1, with chronic back 
pain, rated 10 percent disabling.  The RO received the 
veteran's claim for an increased evaluation of his low back 
disability in May 1999.  

VA outpatient records dated from July 1998 to September 1999 
show that the veteran complained chronic low back pain, with 
episodes of numbness from his hips to his knees when walking.  
A CT scan was interpreted as showing probably lumbar spinal 
stenosis.  

On VA examination in January 2000, the veteran reported that 
his chronic low back pain became "bearable" if he sat with 
his feet elevated for one half hour.  He could hardly stand 
the pain he experienced at the end of his 12 hour work 
shifts, and reclining did not provide the same level of 
relief as it had in the past.  Coughing or sneezing would 
cause him to "fall to the ground" in pain.  Examination 
showed that his posture was good.  Straight leg raising was 
to 70 degrees for the right leg, to 60 degrees for the left 
leg, and did not produce back pain.  Range of motion of the 
lumbar spine was to 90 degrees on flexion, and to 20 degrees 
on extension.  Lateral flexion was to 40 degrees bilaterally, 
and rotation was to 20 degrees bilaterally.  Magnetic 
resonance imagining (MRI) showed degenerative disc disease at 
the two lowest lumbar levels.  There was relatively tight 
lateral recess stenosis at L4 and L5, with diffuse disc 
bulging and degenerative changes at the facets.  

On a January 2001 VA examination of his knees, the veteran 
reported that, on a scale of 1 to 10, his back pain was 10.  
On a VA psychological evaluation in February 2001, it was 
noted that the veteran's major complaints revolved around 
significant changes in his life as a result of his low back 
condition.  He reported that the low back pain prevented him 
from maintaining employment, which in turn caused financial 
and marital problems.  

Surgical reports from a VA medical facility show that MRI 
studies in April 2001 revealed severe stenosis at L4 and L5, 
and moderate stenosis at L5-S1.  The veteran complained of 
continued low back pain, with severe leg pain and numbness 
when walking for any distance.  The pain was somewhat 
relieved by sitting and bending over.  In April 2001, the 
veteran underwent surgery for lumbar stenosis, including an 
L5 laminectomy and foraminal decompression at the L4-L5 and 
L5-S1 levels.  

On VA examination in February 2002, the veteran reported that 
it was difficult for him to drive to the examination because 
of low back pain.  He stated that, since his back surgery, he 
was able to walk approximately 15 minutes before experiencing 
low back pain, and it no longer radiated into the lower 
extremities.  He was able to walk to his shop, which was 
about 50 yards away, where he could work for up to two hours 
if sitting in a chair.  He had discontinued stretching 
exercises because they were too painful.  Range of motion of 
the spine was to 40 degrees flexion and 20 degrees extension.  
Lateral flexion was to 35 degrees on each side.  Rotation was 
to 25 degrees on the right, and to 20 degrees on the left.  
The low back pain was greater on anterior and posterior 
motion than on sideways motion.  Straight leg raising was to 
30 degrees for the right leg, and to 40 degrees for the left 
leg, with each motion producing low back pain.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities. 

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Where the law and 
regulations change while a case is pending, the version more 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Since the veteran applied for an increased rating 
for lumbar spine disability in May 1999, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and (effective from September 23, 2002) the new criteria.  
See VAOPGCPREC 3-00.]  
The criteria under Code 5293 in effect before September 23, 
2002, provide that a 20 percent rating is warranted when 
intervertebral disc syndrome is moderate, with recurring 
attacks of pain.  When severe, with recurring attacks and 
intermittent relief a 40 percent rating is warranted.  
Pronounced disc disease with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief warrants a 60 percent 
rating. 

The criteria under Code 5293 in effect since September 23, 
2002 provide for rating either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the "new" 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  These 
"new" criteria provide that a 20 percent rating is 
warranted when intervertebral disc syndrome is characterized 
by incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent rating is warranted where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

Under the old criteria, service connected low back disability 
could alternatively be rated under Code 5292, based on 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a maximum 
rating of 40 percent is warranted.

Since Code 5295 has a maximum rating of 40 percent (already 
being assigned here), alternative rating under code 5295 is 
not indicated.  Under Code 5289, a 50 percent rating is 
warranted for unfavorable ankylosis of the lumbar spine. 

Regarding Code 5293, both the "old" and the "new" criteria 
have been considered. Neither criteria are more favorable to 
the veteran.  In this case the Board finds that the veteran's 
service-connected lumbosacral disc disease is more 
appropriately rated under Code 5292.  The veteran's primary 
symptoms now are limitation of motion and pain/painful 
motion, and these are reflected in Code 5292.  A maximum 40 
percent rating under Code 5292 is warranted when the 
limitation of lumbar motion is severe.  Examination reports 
reflect that the range of motion of the veteran's lumbar 
spine is to 40 degrees on flexion, and there is associated 
pain on motion.  Further, as shown by all the evidence, pain 
and limitation of motion have caused the veteran additional 
functional loss.  The demonstrated limitation of lumbar 
motion is reasonably characterized as severe, particularly 
considering the added factor of pain.  Accordingly, a 40 
percent rating is warranted under Code 5292.  

Ankylosis of the lumbar spine is not shown.  Consequently, a 
higher rating under Code 5289 is not warranted.  Pronounced 
disc disease is not shown.  Persistent symptoms compatible 
with sciatic neuropathy were not evidenced on VA examination.  
Consequently, a higher (60 percent) rating under the "old" 
Code 5293 is not warranted.  In the absence of separately 
compensable neurologic symptoms, and with no evidence of 6 
weeks of incapacitating episodes in the last 12 months, a 60 
percent rating is not warranted under the "new" Code 5293 
criteria.  

The totality of the evidence (and considering all potentially 
applicable diagnostic codes) establishes that a 40 percent, 
but no higher, rating is warranted for lumbosacral disc 
disease.  




ORDER

A 40 percent rating for lumbosacral disc disease is granted, 
subject to the regulations governing payment of monetary 
awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

